El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
En febrero 11, 1947 se radicó en la corte de distrito una demanda de daños y perjuicios, titulada “Aurelia Meléndez, acompañada de sú esposo Domingo Vázquez, demandantes vs. Adalberto C. de Iturrondo y The Great American Indemnity Co., demandados.” El párrafo preliminar de la demanda expone que “la demandante Aurelia Meléndez com-parece asistida de su esposo Domingo Vázquez ... y por su causa de acción alega . . .” Luego de identificar a los demandados, la demanda alega que en febrero 11 de 1946 un automóvil perteneciente a Iturrondo arrolló a la “deman-dante Aurelia Meléndez de Vázquez, a consecuencia de lo cual la demandante” recibió daños que se describen en deter-minada forma. La demanda alega entonces que a conse-cuencia de dichas lesiones “la demandante se vió imposibili-tada de atender a sus obligaciones, sufrió fuertes dolores físicos y mentales e incurrió en gastos para tratamiento médico que montan a la suma de $10,000.00”. En la súplica “la demandante” solicita sentencia por $10,000. En abril 6, 1948 la demandante radicó una demanda enmendada.
Los demandados solicitaron la desestimación de la de-manda enmendada por el fundamento de que la misma no aducía hechos suficientes para constituir una causa de acción. Su teoría fué que la causa de acción pertenecía a la sociedad *62de gananciales; que por consiguiente la demanda ha debido ser interpuesta por el marido para beneficio de la sociedad; y que de la faz de la demanda aparece que por el contrario la demanda fué interpuesta por la esposa para su exclusivo beneficio: En apoyo de su moción los demandados citan el caso de Guadalupe v. Corte, 65 D.P.R. 293.
La corte de distrito declaró con lugar la moción para desestimar la demanda enmendada, concediéndole a la. de-mandante diez días para enmendar. La demandante radicó una segunda demanda enmendada, y volvieron los deman-dados a solicitar su desestimación. Nuevamente la corte inferior declaró con lugar la moción para desestimar. Re-solvió que (a) el efecto de la primera y segunda demandas enmendadas fué sustituir a la esposa como demandante en la demanda original por una parte, completamente diferente, la sociedad de gananciales, y que (ó) esto no podía hacerse después de haber vencido el término prescriptivo de un año. A solicitud de la demandante, la corte de distrito dictó sen-tencia, de la cual ésta ha apelado.
 La presente causa de acción pertenecía a la socie-dad de gananciales. Por consiguiente, al demanda debe ser radicada por el marido como administrador de los bienes de la sociedad conyugal. Guadalupe v. Corte, supra; Serrano v. González, 68 D.P.R. 623; Valiente & Cía. v. Corte, 68 D.P.R. 529; Serra v. Autoridad de Transporte, 68 D.P.R. 626; Rivera v. De Martínez, 70 D.P.R. 482.
No es necesario discutir en detalle la primera o la. segunda demanda enmendada que posteriormente fué radicada. La demandante interpuso la demanda original el día en que expiraba el término prescriptivo de un año. Por lo tanto tenía que demostrar que la demanda original esta-blecía una causa de acción a nombre de la sociedad de ganan-ciales, representada por el marido. Los demandados sostie-nen que la demanda no establecía eso y que por el contrario ésta solamente aducía una causa de acción por la esposa para su exclusivo beneficio. Si la contención de los demandados *63es correcta, las demandas enmendadas sustituirían la mujer por la sociedad de gananciales como una parte demandante enteramente nueva. Pero tales demandas enmendadas no se retrotraerían a la fecha de radicación de la demanda original a los fines de la prescripción. Bithorn v. Santana, 68 D.P.R. 300, 305 y casos citados. Ellas por lo tanto estarían prescritas. Por consiguiente, en la cuestión ante nos, la demandante impera o cae con la demanda original.
Examinemos la demanda original. Al considerar una moción para desestimar la demanda, es nuestro deber inter-pretar ésta lo más liberalmente posible en favor de la parte demandante. Serra v. Autoridad de Transporte, supra, pág. 628. Estamos por tanto en libertad de rechazar por superfluo lo expuesto en el párrafo inicial al efecto de que la esposa comparece y de considerar el pleito como radicado por el marido, en representación de la sociedad de gananciales. Segarra v. Vivaldi, 59 D.P.R. 803, 809-10. Una vez que lle-gamos a la conclusión de que el marido presentó la demanda en su capacidad representativa, lo referente a- daños y per-juicios a “la demandante” debe 'obviamente ser leído como que no se refiere a él, sino a la esposa. De otra manera esto sería insensato, ya que aparece de la faz de la demanda que ella fué la persona lesionada en el accidente. Leeremos por lo tanto lo referente a las lesiones recibidas por la “de-mandante” no como que alegan una causa de acción exclu-sivamente para beneficio de la esposa, sino más bien como una simple descripción de las lesiones recibidas por ella por las'cuales el marido, como administrador de la sociedad de gananciales, interpone una demanda en representación de la última y reclamando $10,000.
Esta conclusión está en armonía con lo manifestado en el caso de Guadalupe al efecto de que (pág. 297) “Las ale-gaciones en el cuerpo de la demanda son el aspecto fundamental del caso.”- Tanto en aquel caso como en éste hemos rehusado aplicar la regla arcaica de interpretar alegaciones en forma estricta y técnica. Creimos que expusimos esto *64claramente en Serra v. Autoridad de Transporte, 68 D.P.R. 626, donde dijimos a la página 629: “Creemos que ya es tiempo de que los litigantes se den cuenta de que este Tribunal hará todo lo que esté a su alcance para que los casos sean resueltos en sus méritos y no por sutilezas legales de alegaciones y procedimientos. Cf. Gerardino v. Tribunal de Contribuciones, ante, pág. 219; Maldonado v. Quetell, ante pág. 420; Biaggi v. Corte, ante, pág. 407. Hace tiempo que los tribunales han abandonado la teoría de que impartir jus-ticia constituye un juego. Los litigantes deben hacer lo mismo. ' Ninguna parte en un procedimiento tiene un inte-rés adquirido en los errores gramaticales y de procedimiento incurridos por su adversario.” Véase la Regla 8 (/) de las de Enjuiciamiento Civil. Esta sabia regla es particular-mente aplicable en un caso donde como en éste una mujer casada es lesionada y surge el problema de si la demanda fué interpuesta por el esposo para el beneficio de la sociedad de gananciales o por la esposa para su beneficio exclusivo.

La sentencia de la corte de distrito será revocada y el caso devuelto para ulteriores procedimientos no inconsisten-tes con esta opinión.